UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: MARCH 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission File number: 0-10004 NAPCO SECURITY TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 11-2277818 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification Number) 333 Bayview Avenue Amityville, New York (Address of principal executive offices) (Zip Code) (631) 842-9400 (Registrant’s telephone number including area code) (Former name, former address and former fiscal year if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filero Non-Accelerated Filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o Nox Number of shares outstanding of each of the issuer’s classes of common stock, as of:May XX, 2011 COMMON STOCK, $.01 PAR VALUE PER SHARE19,095,713 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES Page PART I:FINANCIAL INFORMATION ITEM 1. Financial Statements NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES INDEX – MARCH 31, 2011 Condensed Consolidated Balance Sheets March 31, 2011 and June 30, 2010 3 Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Operations for the Nine Months ended March 31, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows for the Nine Months ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 4. Controls and Procedures 17 PART II:OTHER INFORMATION 18 SIGNATURE PAGE 19 2 PART I:FINANCIAL INFORMATION Item 1.Financial Statements NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2011 June 30, 2010 (unaudited) (audited) (In thousands except share data) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of reserves Inventories Prepaid expenses and other current assets Income tax receivable Deferred income taxes Total Current Assets Inventories - non-current, net Deferred income taxes Property, plant and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current maturities of long-term debt $ $ Loan payable Accounts payable Accrued expenses Accrued salaries and wages Total Current Liabilities Long-term debt, net of current maturities Accrued income taxes 63 Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common Stock, par value $0.01 per share; 40,000,000 shares authorized; 20,095,713 shares issued; 19,095,713 shares outstanding Additional paid-in capital Retained earnings Less: Treasury Stock, at cost (1,000,000 shares) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. 3 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, (In thousands, except share and per share data) Net sales $ $ Cost of sales Gross Profit Selling, general, and administrative expenses Impairment of goodwill Operating Income (Loss) ) Other expense: Interest expense, net Other, net 13 13 Income (Loss) before Benefit for Income Taxes ) Benefit for income taxes ) ) Net Income (Loss) $ $ ) Income (Loss) per share: Basic $ $ ) Diluted $ $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 4 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Nine months ended March 31, (In thousands, except share and per share data) Net sales $ $ Cost of sales Gross Profit Selling, general, and administrative expenses Impairment of goodwill Operating Income (Loss) ) Other expense (income): Interest expense, net Other, net 41 (7
